
	
		III
		109th CONGRESS
		2d Session
		S. RES. 490
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Lannak v, Biden, et al.
	
	
		Whereas, in the case of Lannak v. Biden, et al., No.
			 06–CV–0180, pending in the United States District Court for the District of
			 Delaware, the plaintiff has named as defendants Senators Joseph R. Biden, Jr.
			 and Thomas R. Carper; and
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(1), the Senate
			 may direct its counsel to defend Members, officers, and employees of the Senate
			 in civil actions relating to their official responsibilities: Now, therefore,
			 be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senators Joseph R. Biden, Jr. and Thomas R. Carper in
			 the case of Lannak v. Biden, et al.
		
